                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

MICHELLE COLLINS                                   CIVIL ACTION

VERSUS                                             No: 18-4923

NANCY A. BERRYHILL, ACTING                         SECTION: “H” (5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION



                                     ORDER

      The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the Plaintiff’s objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment is denied,

that Defendant’s motion for summary judgment is granted, and that Plaintiff’s suit

is dismissed with prejudice.

      New Orleans, Louisiana, this 27th day of September, 2019.




                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
